Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 1 of 31




 - - - - - - - - - - - - - x

 MOHAMMED A. HUSSAIN,                       Civil Action No.

               Plaintiff,                   14-1798 (RMC)

 v.

 ROBERT A. MCDONALD,

 SECRETARY OF VETERANS AFFAIRS,

               Defendant.

 __________________________________/

                                       Monday, June 13, 2016

 The Telephonic Deposition of

                     KIMBERLY HETLAND,

 called for examination by counsel for the plaintiff,

 pursuant to notice, beginning at 2:06 p.m., before Lisa

 Weissmann, when were present on behalf of the respective

 parties:
        Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 2 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                 CONDUCTED ON 6/13/2016            2
                                            2                                                                    4

 1             APPEARANCES                       1               CONTENTS
 2 For the Plaintiff:                            2 Examination by Counsel
 3      Tyler J. King, Esquire                   3 Witness                           Page
 4      Franklin Square Law Group                4 KIMBERLY HETLAND                             4
 5      1225 Eye Street, N.W.                    5 Certificate of Reporter                 51
 6      Suite C110                               6
 7      Washington, D.C. 20005                   7               EXHIBITS
 8      (202) 779-9711                           8 Exhibit 1
 9      (Present via telephone)                  9 (Verification of Hospital Privileges,
10                                              10 Page 3)                           23
11 For the Defendant:                           11
12      Damon Taaffe, Esquire                   12 Exhibit 2
13      United States Attorney Office           13 (Verification of Hospital Privileges,
14      555 Fourth Street, N.W.                 14 Pages 1 and 2)                          23
15      Washington, D.C. 20530                  15
16      (202) 252-2568                          16          Exhibits Retained by Mr. King
17      (Present via telephone)                 17                -----
18                                              18
19                                              19
20                                              20
21                                              21


                                            3                                                                    5

 1        A P P E A R A N C E S (CONT.)          1              KIMBERLY HETLAND,
 2 For Ministry Saint Mary's Hospital            2 Called for examination by counsel for the plaintiff, and
 3      Matt Moran, Esquire                      3 after having been first duly sworn by the Notary Public,
 4      2251 North Shore Drive                   4 was examined and testifies as follows: Yes.
 5      Rhinelander, WI 54501                    5        EXAMINATION BY COUNSEL FOR THE PLAINTIFF
 6      (715) 361-2000                           6 BY MR. KING:
 7                                               7    Q    Ms. Hetland, normally depositions are done in
 8                                               8 person, and one of the instructions that are given, one of
 9                                               9 the instructions that's given is don't answer questions
10                                              10 with a nod of the head or something to that effect, because
11                                              11 we can't see you. But in this case, it's self-evident, so

12                                              12 let me just go ahead and start with the basic entry. Could

13                                              13 you please spell your name, for the record?

14                                              14    A    Sure. My name is Kimberly Hetland. That's

15                                              15 K-i-m-b-e-r-l-y, Hetland, H-e-t-l-a-n-d.

16                                              16    Q    And what is your address, where do you work?

17 ALSO PRESENT:                                17    A    It's 2251 North Shore Drive, and that's

18 Mohammed A. Hussain, Plaintiff               18 Rhinelander, that's R-h-i-n-e-l-a-n-d-e-r, Wisconsin,

19 (Present via telephone)                      19 54501.

20                                              20    Q    And what is your address at work?

21                                              21    A    Oh, that is my address at work. I apologize.



             PRECISE REPORTING SERVICES (301) 210-5092                       (877) 4 A STENO
        Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 3 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                 CONDUCTED ON 6/13/2016            3
                                                                 6                                                                    8

 1    Q    Oh, okay. So could you also state your address             1 hand-in-hand with the radiation oncologist. The radiation
 2 where you live as well?                                            2 oncologist consults the patient and then writes a
 3    A    Oh, okay. My home address, sure. It's 3748                 3 prescription for what they want to give a certain tumor
 4 North Faust Lake Road, and that is Rhinelander Wisconsin as        4 volume. So then it's the job of the medical dosimetrist to
 5 well, 54501.                                                       5 actually take CT images and works with the physician to
 6    Q    And what is your position where you work?                  6 come up with a treatment plan.
 7    A    I am the regional director of cancer services.             7        So that entails figuring out what treatment
 8    Q    And who is your employer?                                  8 radiation angles we'll use, if we'll use like a rotational
 9    A    Ministry Healthcare, and we're a part of                   9 arc or we'll just use static fields, figuring out the best
10 Ascension Health.                                                 10 plan that delivers tumoricidal dose. Because you want to
11    Q    And how long have you had that particular                 11 give as much dose to that tumor, but also spare critical
12 position?                                                         12 structures, because critical structures within the body
13    A    I have been the director of cancer services for           13 have sensitivity to radiation.
14 the last six months. Prior to that, for a span of about 13        14        For example, if you give too much radiation to
15 years, I have had a combination of filling the role of            15 the spinal cord, you can cause paralysis, same with the
16 medical dosimetrist and manager of radiation oncology here        16 kidneys. You could cause kidney ablation. So our job is
17 at the James Beck Cancer Center.                                  17 really to deliver -- to come up with a plan that's safe.
18    Q    Okay. You said medical dosimetrist and what?              18 Safe for the patient, to deliver dose to that target area
19    A    And the manager of radiation oncology.                    19 but to spare critical structures.
20 Dosimetrist.                                                      20        And then the dosimetrist reviews the plan with
21    Q    Dosimetrist?                                              21 the physician. Many times it's a few plans, some different



                                                                 7                                                                    9

 1    A    Yes.                                                       1 combinations with pluses and minuses, like maybe this has
 2    Q    Okay. And you had mentioned the name of the                2 really great coverage, but maybe where kind of impinging on
 3 center?                                                            3 critical structures. And maybe there's one that spares the
 4    A    Yes. It's called the James Beck Cancer Center.             4 structures better and maybe not so much the tumor volume.
 5    Q    And is that part of the -- that's like a name for          5        So that's primarily the job of the medical
 6 this particular part of Ministry Health Care?                      6 dosimetrist. Once we have a plan, then we go to our
 7    A    Yes. Our cancer center is attached to Ministry             7 medical physicist who does all the checking. So, any
 8 St. Mary's Hospital.                                               8 questions on the medical dosimetrist part?
 9    Q    Okay. And that hospital is part of Ministry                9    Q    You said that the one who it goes to next was a
10 Health Care, your employer?                                       10 medical physicist?
11    A    Correct, yes.                                             11    A    Correct, yes. A medical physicist.
12    Q    What's your -- what was your job -- I want to go          12    Q    And that person is the one who's configuring the
13 over your job description, so whichever one you prefer to         13 machine?
14 start with, the current position or the past position.            14    A    That is the scope of their practice, yes. They
15    A    We can start with the past position.                      15 do configure the machine and do all the QA, but they also
16    Q    Okay. Can you go -- please go through the job             16 review mine and the doctor's plan that we put together to
17 description for that and the duties, generally speaking the       17 ensure, does this make sense? Did we overlook anything?
18 duties that you'd perform. And if you don't mind,                 18 Did this patient have previous treatments that we didn't
19 separating them out from the dosimetrist and the manager of       19 consider? That kind of thing. So he does all the
20 radiation oncology.                                               20 secondary checks prior to treatment.
21    A    Sure. So a dosimetrist actually works                     21    Q    Okay. And so in your case, the dosimetrist, that



               PRECISE REPORTING SERVICES (301) 210-5092                                         (877) 4 A STENO
        Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 4 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                 CONDUCTED ON 6/13/2016            4
                                                                 10                                                                    12

 1 person is not really -- it's almost like you're telling the         1         Another piece is the isodose distribution. And
 2 physicist this is what -- this is where the radiation needs         2 the isodose distribution is basically the dose the patient
 3 to go and in what amounts, and then the physicist makes             3 is receiving displayed on a CT scan. So the CT scan is
 4 sure that the machine puts it where it's been deemed                4 like a loaf of bread. So you're -- you're looking at the
 5 necessary, and the amounts deemed necessary; is that                5 image -- you're looking at the target where we're treating
 6 correct?                                                            6 and then you'll see these lines, and each line represents
 7     A   Well, he doesn't actually deliver the radiation.            7 dose. And as you get close to the target volume, you'll
 8 That's a radiation therapist.                                       8 see the full dose, and as you go further away, you'll see
 9     Q    Okay.                                                      9 -- you'll see less dose.
10     A   He just -- he -- he checks the parameters of the           10         There's also quality -- quality components to the
11 treatment plan. Another component of the treatment plan is         11 treatment plan. We do some quality checks, specifically if
12 okay, so we have a -- one of our computers that actually do        12 it's intensity modulated radiation therapy, we'll do
13 all the calculations to figure out much will that -- will          13 quality checks on the machine. So you'll -- there'll be a
14 the radiation beam on. There's an independent check just           14 report regarding that if it -- you know, obviously if it
15 to verify, you know, aside from the treatment planning             15 passed or failed. And then it also -- we have an
16 computer, they do an independent check to make sure that           16 independent check that we do in collaboration with the
17 there's plus or minus 3 percent, you know, variance, so            17 physicist separate to the treatment plan.
18 they do that part. They don't -- no, they don't align the          18         So those are -- those are the components of
19 patient. That's more the radiation therapist.                      19 really dosimetry. It's -- it's the treatment planning
20     Q    So the independent check was the physicist;               20 component, along with the two-way documents.
21 correct?                                                           21     Q    And then so who generates the -- the QA?



                                                                 11                                                                    13

 1     A   Correct.                                                    1     A   The quality assurance? Yeah. It's a --
 2     Q    Can you tell me what the -- what the -- what               2 basically, as a dosimetrist, we will do what we call like a
 3 medical records or what medical notes are specific to the           3 mock patient or phantom with our quality assurance
 4 dosimetrist?                                                        4 software. That basically assimilates the treatment plan
 5     A   Okay. Yeah, so once we have a treatment plan,               5 and we, you know, basically send it over to the treatment
 6 we'll actually do, well, really a summary of the PDFs of            6 machine. Our therapists actually run the beam like we're
 7 the treatment plan, which summarizes each individual field          7 actually treating the patient, and then once it's run, our
 8 with the different energies. So we have different energies          8 medical physicists will review -- review to see if what we
 9 of radiation, so the field summary will say, okay, we're            9 planned, what we predicted matches really what is the
10 using this energy of photons or this energy of electrons.          10 output. So then we --
11 It will also specify if we have any blocking. It'll                11     Q    Okay. So the dosimetrist -- does the dosimetrist
12 specify depths, with corrections, depending on how the --          12 enter the information into the QA, or does the radiation --
13 what the radiation beam is going through, if it's going            13 does the physicist do that?
14 through the lung, or if it's also going through bones.             14     A   We don't -- neither one of us enters information.
15 There's some corrections that it does.                             15 Basically, we create. The dosimetrist creates the
16         And then -- then it also shows you a monitoring            16 verification plan, which goes to the treatment machine.
17 unit. That's the amount of time that the machine is on.            17 They deliver the dose, and then it comes back to the
18 So that's the treatment summary, so that each treatment            18 physicist to review, and he really doesn't enter any data.
19 summary has one of those for each one of the fields. The           19 He just reviews isotope line, kind of the fluence mapping
20 patient can have one field, they can have six fields, they         20 of the dose, and then, you know, if it's approved, if it
21 can have nine fields. They can have multiple fields.               21 passes or fails. Obviously, if it fails, then, you know,



              PRECISE REPORTING SERVICES (301) 210-5092                                             (877) 4 A STENO
         Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 5 of 31
                       TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                  CONDUCTED ON 6/13/2016            5
                                                                 14                                                                    16

 1 it comes right back to me so that we can determine, why did         1    Q    They're all medical records. And, in terms of,
 2 this fail?                                                          2 of this terminology as well, do you refer to these medical
 3    Q    And that would be essentially where the radiation           3 records being entered into a charting system?
 4 was, outside of the area or volume that it was supposed to          4    A    We have ARIA. Varian ARIA is our technical
 5 be?                                                                 5 electronic record here at St. Mary's. So, yes, it's housed
 6    A    Well, it could be a number of different things.             6 within the technical EHR.
 7 I mean, it could be a small little pixel, a hot spot that           7    Q    Okay. And that's what people would refer to as a
 8 we have to smooth.                                                  8 charting system?
 9    Q    Okay.                                                       9    A    Correct; yes.
10    A    Sometimes really complex, modulated fields are             10    Q    Okay. And how many charting systems are used?
11 pretty tough to get past QA, because they're so heavily            11    A    We have our technical, in radiation oncology, and
12 modulated. But we always troubleshoot. We troubleshoot             12 then our physician uses, for like follow-ups and consults
13 until we get a, you know, passing field.                           13 and prescriptions, a system called Cattails, M.D.
14    Q    Okay. And you said that the part -- that the               14    Q    Can you spell that, please?
15 part that the dosimetrist would do is the verification             15    A    Sure. C-a-t-t-i-a-l-s, M, capital MD.
16 plan?                                                              16    Q    Okay. So that's C-a-t-t-i-a-l-s?
17    A    Yeah. Basically, you have the treatment plan               17    A    No. Actually it's a-i. It's C-a-t-t-a-i-l-s.
18 that's ready for the patient. Basically making that plan,          18 Thank you.
19 you're making a copy of it, and you're calling it a                19    Q    No problem. And the other one, A-R-I-A, is that
20 verification plan that goes into this other software.              20 ARIA?
21    Q    Okay. So the name of that other software is                21    A    Correct, yes. All capital.



                                                                 15                                                                    17

 1 what?                                                               1    Q    And how long have these been in use?
 2    A    Well, it's just another module of our Varian                2    A    We've had ARIA at least, probably 12 or 13 years.
 3 software, so --                                                     3    Q    Okay.
 4    Q    Okay.                                                       4    A    And Cattails, I think that we installed Cattails
 5    A    I have --                                                   5 in 2009.
 6    Q    You call it Varian software; is that right?                 6    Q    Okay. So in the -- when we're talking about
 7    A    Yes.                                                        7 these notes that are part of these medical records, the one
 8    Q    Okay. And so you're saying that you copy and                8 that you started talking about in your treatment plan, in
 9 paste information from the treatment plan into the                  9 the beginning of your description -- and we're talking
10 software, Varian, into the Varian software?                        10 about what part of this is the dosimetrist's --
11    A    Yeah. It's not really copy and pasting, but you            11    A    Mm-hmm.
12 right mouse and you take create verification plan, and it          12    Q    -- dosimetrist's job, you had mentioned PDF in
13 automatically copies it, essentially, yes.                         13 the treatment plan?
14    Q    Oh, okay. You said create what?                            14    A    Yes.
15    A    It creates a verification plan.                            15    Q    So is that the Cattails, or is that ARIA?
16    Q    But what appears when you right click?                     16    A    It's ARIA.
17    A    You just say create verification plan.                     17    Q    Okay. And what -- what's used something to
18    Q    Create verification plan. Okay. Then you --                18 describe those PDFs?
19 regarding these records. And, is it safe to say that these         19    A    It's really -- they're screen shots of the
20 are -- these are -- we'll refer to them as medical records?        20 treatment plan, essentially.
21    A    They are medical records; correct.                         21    Q    Okay.



                PRECISE REPORTING SERVICES (301) 210-5092                                          (877) 4 A STENO
        Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 6 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                 CONDUCTED ON 6/13/2016            6
                                                                 18                                                                    20

 1    A    So if you -- they're images, CT images, with dose           1 basically I'm accountable for the day-to-day operations.
 2 on them, essentially.                                               2 So, you know, essentially, I have, well, at that time,
 3    Q     Okay. CT images with dose. And how are those               3 probably about eight associates reporting to me, which
 4 generated?                                                          4 include radiation therapists, medical physicists, cancer
 5    A    On our treatment planning computer, which also is           5 registry, front desk staff, and a nurse.
 6 Varian, it's called Eclipse, once we review the treatment           6         So in the big picture of management, I mean, I'm
 7 plan with the physician, and they say yep, you know, we             7 accountable for the budget, both operational and capital.
 8 like it, we like this plan, then we'll actually go through          8 Also, you know, troubleshooting, day-to-day operations.
 9 and do some screen shots at different slices of the images.         9         In this case with locums, I work with the locum
10 And we take those screen shots and then put them on a PDF          10 -- work with our provider recruitment to get our locum
11 just as a kind of summary.                                         11 needs, and then kind of orchestrate the schedule as locums
12         We always keep the whole entire treatment plan if          12 come and go. When a locum comes, I go through, you know,
13 anyone would want to look at the entire thing for every            13 kind of the software that we have, and most of the time,
14 single slice. So we'll just put together a summary,                14 the provider that's been here knows the ARIA software. The
15 essentially.                                                       15 other software, the Cattails MD, has formal training that's
16    Q     I see. So you -- and then -- so the role, roles           16 done by Cattail certified trainers. That's pretty much it.
17 of the dosimetrist is to determine which slices of the CT          17 I supervised the staff.
18 scan are going to be used and then cut, and then you create        18     Q    Okay. And the -- the radiation therapists, you
19 that PDF of that. And then the other thing that's done is          19 mentioned the eight associates, the radiation therapists.
20 the right clicking on the -- on the mouse in the treatment         20 Is that the doctor, is that a different?
21 plan to copy the treatment plan into the Varian software?          21     A   Way back, you know, way back in the early part of



                                                                 19                                                                    21

 1    A    Mm-hmm, yes.                                                1 when radiation started to be used for cancer, you're right,
 2    Q     Okay. So other than those two things, what are             2 doctors were called radiation therapists. But now they're
 3 -- do those two things accurately capture the job of the            3 radiation oncologists, and physicians, radiation
 4 dosimetrist?                                                        4 oncologists. A radiation therapist is actually a technical
 5    A    Yes; that's correct. As far as the documents go;            5 associate that delivers the radiation dose each day.
 6 yes.                                                                6     Q    Okay. Like you were saying, the person that
 7    Q     Okay.                                                      7 actually runs the machine?
 8    A    Would you like me to talk about the management              8     A   Correct; yes.
 9 part?                                                               9     Q    Is the -- so there's another phrase, lingo that's
10    Q     Yeah. Let me just -- you were using ARIA in               10 used, which is allied health professional. You're familiar
11 2011; correct?                                                     11 with that phrase?
12    A    Correct, yes.                                              12     A   I guess. I don't know if I know that exact
13    Q     Does it have a particular version number that             13 definition.
14 you're aware of?                                                   14     Q    Okay. It's -- does it -- does it refer to
15    A    I don't know what the version is.                          15 positions within a hospital which are, you know, assisting
16    Q     Okay. Do you know what the version number was in          16 physicians? Is that, generally speaking, what you
17 2011?                                                              17 understand it to be?
18    A    No.                                                        18     A   I guess I'm not familiar enough with that
19    Q     Okay. Then yes. So now let's talk about the               19 terminology to say. I've heard that terminology. I don't
20 part, the manager of the radiation oncology.                       20 know exactly what that means.
21    A    So, as the manager of radiation oncology,                  21     Q    Okay. Have you ever -- are you familiar at all



              PRECISE REPORTING SERVICES (301) 210-5092                                            (877) 4 A STENO
        Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 7 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                 CONDUCTED ON 6/13/2016            7
                                                                 22                                                                    24

 1 with the bylaws of the medical staff of St. Mary's Hospital         1 together?
 2 of Rhinelander, Wisconsin?                                          2    A   It's -- correct, yes. It's chemotherapy.
 3    A    No, I am not.                                               3    Q    And so, in your particular institution, radiation
 4    Q     And -- and are you aware that the St. Mary's               4 oncology is not a -- does not come under the umbrella of
 5 Hospital of Rhinelander, Wisconsin has bylaws of the                5 radiology. It comes under the umbrella of cancer services?
 6 medical staff?                                                      6    A   Correct.
 7    A    I do. I've heard that in various meetings.                  7    Q    Does a radiology -- is radiology it's own
 8    Q     So what -- what else do you know about it other            8 service?
 9 than it's existence?                                                9    A   Yes.
10    A    Nothing. I couldn't tell you what was in it.               10    Q    All right. So what is that -- what does that
11 Nothing.                                                           11 mean though? As a regional director, you kind of talked
12    Q     Okay. So based upon the description that you              12 about how, in the other position as the manager of
13 gave about the eight associates that report to you, is it          13 radiation oncology, you have these -- these associates that
14 correct to say that you do not supervise physicians?               14 report to you. You had work related to the budget, to
15    A    No, I do not.                                              15 operations?
16    Q     Is it correct that --                                     16    A   Yep.
17    A    Oh, it is correct to say that I do not supervise           17    Q    What about now as the regional director?
18 physicians.                                                        18    A   The same thing, but it's just expanded to also
19    Q     Okay. And would you be able to say that the               19 include medical oncology. And then I'll have more of a
20 allied health professionals, as a, you know, category of           20 role of developing services, service lines.
21 staff members, would include radiation therapists, nurses,         21        To be accredited under the Commission on Cancer



                                                                 23                                                                    25

 1 dosimetrists, physicists, et cetera?                                1 is another thing that I'm tasked with. The marketing
 2    A    Yes.                                                        2 components. Since I'm regional, right now, in the north,
 3    Q     Okay. But that physicians or MDs, doctors if you           3 we're the only cancer center, so perhaps I'd be responsible
 4 will, are not allied health professionals?                          4 for those satellites.
 5    A    Correct. Based on what you explained, yes;                  5    Q    Okay.
 6 correct.                                                            6    A   And then within Ministry Healthcare, we have
 7    Q     Regarding -- now, regarding your current position          7 other regions that have the same directors as myself, and
 8 as the regional director of cancer services, what, you              8 I'm responsible to work with them closely so that we can
 9 know, what is your job now?                                         9 standardize and collaborate.
10    A    My job now, as of December, we took over medical           10    Q    Okay. All right. So now what, you know,
11 oncology services as well, so I'm responsible for radiation        11 normally we would have documents that we would go over, and
12 and medical oncology at the St. Mary's campus.                     12 I would hand you a copy of the documents, and we would
13         I no longer -- I am a medical dosimetrist, or              13 identify it and provide it an exhibit number. But you're,
14 certified medical dosimetrist, however, I'm no longer              14 you know, you're not really going to be able to see them,
15 working in medical dosimetry, because I've taken on the            15 so what I'm going to try to do is just describe them --
16 medical oncology component. So essentially, I'm                    16    A   Okay.
17 responsible for the whole cancer center, instead of just           17    Q    And you, you know, just try to confirm that you
18 half.                                                              18 know what document I'm talking about, and then we'll talk
19    Q     Okay. So the medical oncology, for purposes of            19 about it, okay?
20 understanding of what you're talking about, there is               20    A   Okay. Sounds good.
21 essentially, it's chemotherapy and radiation therapy               21    Q    Okay. So the main document here is what was



              PRECISE REPORTING SERVICES (301) 210-5092                                           (877) 4 A STENO
        Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 8 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                 CONDUCTED ON 6/13/2016            8
                                                                 26                                                                    28

 1 originally provided to us as three pages. And they're kind          1 identification.)
 2 of, you can almost see them as not together or related, but         2         And the other part, as the two pages, Im going to
 3 they kind of, they appeared to be in the sense that they            3 mark that as Exhibit 2. Which page, is there a first page
 4 were together in a group. And they all say -- they all              4 and a second page?
 5 have the same logo in the upper left hand corner, and they          5         (Whereupon, Exhibit Number 2 was marked for
 6 all say, verification of hospital privileges and clinical           6 identification.)
 7 reference in the upper right hand corner as well.                   7     A   I guess I would call the first page the one with
 8     A   Yes.                                                        8 the provider name on top.
 9     Q    The -- let me just go through the three pages.             9     Q    Okay. Is that because this is one document?
10 The first page says, provider Mohammed Hussain, M.D.,              10     A   Yes. I belive so, yes. I would call this one
11 privileges listed below are those held at the time this            11 document.
12 provider left our facility, and then it says radiation             12     Q    Okay. So the two pages are one document. I'm
13 oncology. And then there's a chart that says a description         13 going to say Exhibit 2, and Page 1 is the one that you
14 of, I guess types of privileges, and then a column of              14 said, where it provides the provider name at the top. And
15 approved, and then the column for notes. Are you familiar          15 then Page 2 I'm marking as the -- the second page.
16 with that page?                                                    16     A   Okay.
17     A   I'm looking at the first page, and I see the               17     Q    So, therefore, we've sort of identified this
18 provider name, affiliation date. And then I see --                 18 document and we're going to ask you questions about it.
19     Q    So it's not that one. That's from a different             19     A   Okay.
20 page.                                                              20     Q    The first page, it says -- there's a signature
21     A   Okay. The other page is, it says while on staff            21 there for a Jenny Brown or Jerry Brown, medical staff



                                                                 27                                                                    29

 1 with disciplinary or corrective action taken.                       1 coordinator. Can you tell us who that is, please?
 2     Q    Not that page.                                             2     A   Yes. Jenny Brown works within our credentialing
 3     A   Okay, I guess third one. Here we go. It says                3 department here at St. Mary's. So we get a new provider, a
 4 privileges listed below are those held at the time provider         4 new locum physician, she prepares all the credentialing.
 5 left the facility. Okay. I've got it in front of me.                5     Q    Okay.
 6     Q    So now, are both of these three pages that we              6     A   And that's really all the interaction I have with
 7 just identified, you identified -- so you identified two            7 her, based on when there's a new provider.
 8 pages, and now it's the third one.                                  8     Q    Okay. Now this signature of hers was dated
 9         Are these three pages, are these part of one                9 January 9, 2015. Why is it that this is being generated at
10 document, or do they all sort of exist as separate                 10 this date and time when Dr. Hussain had already had his
11 documents within your system somewhere?                            11 privileges approved two years prior? Do you see the
12     A   I don't know about this last, this one that you            12 affiliation dates there?
13 were talking about specifically. I believe when I filled           13     A   Yes. Yes. And I have an answer for that.
14 out this verification of hospital privileges, I believe            14     Q    Okay.
15 this is one document, the two pages together. But this             15     A   So following Dr. Hussain's last time here, March
16 third one, with the typed Y, I'm not certain if that was           16 2013, I continued to receive voicemail messages, as well as
17 behind it or not.                                                  17 letters from different facilities that he was applying for
18     Q    Okay. So let's do this then. This third page              18 credentialing at, and work at. It's just ongoing. And I
19 with the typed Y, I'm going to mark that for our records           19 didn't want to receive any of those questionnaires anymore
20 here as Exhibit 1.                                                 20 or phone calls anymore.
21         (Whereupon, Exhibit Number 1 was marked for                21         So I had asked Jenny, you know, what can I do to,



              PRECISE REPORTING SERVICES (301) 210-5092                                             (877) 4 A STENO
        Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 9 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                 CONDUCTED ON 6/13/2016            9
                                                                 30                                                                    32

 1 you know, make this stop. And so she gave me this form to           1 you don't recall them?
 2 fill out. At the same time, we had just hired a permit              2     A     Depending on what time she came in, one could
 3 radiation oncologist, so there was no need to have locums           3 have been vague and one could have been specific. I don't
 4 anymore. So we filled this -- I filled this letter out for          4 recall.
 5 her files.                                                          5     Q     Were there any other associates who said
 6     Q   Okay. Why didn't you want to receive any -- what            6 anything?
 7 do you call them, the requests for employment verification,         7     A     I don't recall. I just know for sure Julie had
 8 or, what word or phrase would you use to describe them?             8 some concerns.
 9     A   I think they're called employment verifications.            9     Q     And is that it? It is it fair to say that the
10     Q   Employment verifications? Okay. Why didn't you             10 reason why you did not want to recommend Dr. Hussain was
11 want to receive them anymore?                                      11 because Julie had some concerns?
12     A   Because I -- I didn't want to recommend the                12     A     Along with myself, as a medical dosimetrist, I
13 physician.                                                         13 felt that as well.
14     Q   Do you keep records of the institutions                    14     Q     All right. So what about your concerns? Do you
15 employers, etcetera that had sent employment verifications?        15 -- can you provide details regarding those?
16     A   No.                                                        16     A     I had difficulty connecting and building
17     Q   Does somebody else keep records of those?                  17 confidence with the provider.
18     A   Maybe Jenny does. I do not know.                           18     Q     Are you able to provide any specific details
19     Q   And why did you not want to recommend Dr.                  19 regarding that?
20 Hussain?                                                           20     A     No, I can't. I don't recall.
21     A   Based on our experience here, I had, over all, we          21     Q     So you don't recall what happened to cause you



                                                                 31                                                                    33

 1 had difficulty connecting and building confidence with his          1 concern about the difficulty connecting?
 2 care. My -- I had associates approach me during the time            2     A     No, I do not recall.
 3 he was here and afterwards. There seemed to be some                 3     Q     So is it fair to say that the reason that you did
 4 troubles with use of technology and language that were              4 not want to recommend Dr. Hussain was because both you and
 5 maybe some barriers for us.                                         5 Julie had concerns about the difficulty connecting with
 6     Q   And what are the names of those associates?                 6 him?
 7     A   Okay. I'll write them down as I go. So there's              7     A     Yes. And confidence, gaining confidence with his
 8 Julie Vilisch, V-i-l-i-s-c-h.                                       8 patient care.
 9     Q   Okay. Let's just go through them one by one.                9     Q     Okay. Let's break those down into two separate
10 And what did Julie say?                                            10 things then. What is -- what do you mean by difficulty
11     A   I do not remember.                                         11 connecting with him?
12     Q   What is her job?                                           12     A     I don't know if it was a language barrier, you
13     A   An RN, a nurse.                                            13 know, maybe connecting is a bad word, you know, it's just
14     Q   What, generally speaking, did she say?                     14 when you work with a physician, you want to have confidence
15     A   I don't exactly what she said.                             15 and develop trust, and we had difficulty establishing that.
16     Q   Not exactly, just generally what did she say?              16     Q     All right. So then let's go focus in on the
17     A   She had an overall concern for our patients. I             17 second one, building confidence and establishing trust.
18 can't recall specifically. I don't have it written down.           18     A     Yes.
19     Q   Is it fair to say that she did not provide any             19     Q     What -- what is it that -- what happened in order
20 specific details regarding her concerns, that she gave a           20 for there to be that?
21 vague description, or she did provide specific details, but        21     A     In general, you know, you establish a



                PRECISE REPORTING SERVICES (301) 210-5092                                            (877) 4 A STENO
       Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 10 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                CONDUCTED ON 6/13/2016            10
                                                                 34                                                                  36

 1 cohesiveness of having, you know, good decision, no                 1    A   She is Caucasian, white.
 2 indecision, you practice, you know, radiation oncology              2    Q    And what religion are you?
 3 guidelines. As you do the work with the provider, you just          3    A   I am Catholic.
 4 feel that connection and that confidence that they're               4    Q    And are you from the United States of America?
 5 providing good care to your patients. The way they ask              5    A   Yes.
 6 questions for locums, the way they're coming and going, a           6    Q    And do you know what religion Julie is?
 7 lot of times the locums will have a lot of questions.               7    A   Well, I think she was Catholic, but I think she
 8 Because, you know, they're just walking in on a new case,           8 might have changed to Lutheran, I'm not sure.
 9 so they're asking questions, what kind of questions are             9    Q    Okay. And do you know whether or not if she was
10 they asking? That's really how you start building your             10 born in the United States of America?
11 confidence.                                                        11    A   She was, yes.
12     Q    And am I correct though that you do not remember          12    Q    You had mentioned a language barrier. You said
13 the specific details regarding that component of your              13 you're not sure whether or not if there was an issue with
14 concern?                                                           14 the language barrier or not. What's the reason --
15     A   You are correct. I do not remember the details.            15    A   Yeah. Him understanding us or us understanding
16     Q    Are any of the medical records going to reflect           16 him.
17 any of the concern? So, for example, a patient who he saw          17    Q    So what's your reason for suggesting the language
18 had a treatment plan, and then the treatment plan had to be        18 but not being sure whether or not there was a language
19 modified or changed after he left because it wasn't                19 barrier or not?
20 correct?                                                           20    A   I'm not sure as to whether that was why we had
21     A   I don't know. I do recall us pushing off things            21 difficulty connecting or gaining confidence.



                                                                 35                                                                  37

 1 for the next week for the next locum who was established            1    Q    Why are you not sure about that?
 2 here and who we had trust with. I don't know if there are           2    A   I'm just -- I'm not sure if that was a component
 3 existing records that would show that for you.                      3 of that or not.
 4     Q    Well do you recall any specific, you know,                 4    Q    Okay. So what is it about it that makes you
 5 patients who had a particular issue?                                5 think it might have been a component?
 6     A   No.                                                         6    A   If I recall, sometimes it was hard to understand
 7     Q    Do you recall that there, in fact, were not any            7 him and vice versa, hard for him to understand us.
 8 patients with specific issues with his -- regarding his             8    Q    Okay. And what is it about the language barrier
 9 what's the word for it? What would you use for the word             9 that makes you think it might not have been an issue?
10 for his -- his --                                                  10    A   It's difficult to put your finger on it when
11     A   Are you talking about lack of confidence?                  11 you're trying to establish confidence with someone.
12     Q    You mentioned patient care.                               12    Q    And so what other types of things might it be if
13     A   I don't -- I don't recall any bad outcomes.                13 it wasn't that?
14 There's nothing reported. I don't have any.                        14    A   Potentially it could be just different ways of
15     Q    But not just bad outcomes, but, you know, someone         15 doing things, different ways we hadn't seen before. I
16 had to go back and change something that he did so that            16 don't know. I wish I could remember.
17 there would be no bad outcomes.                                    17    Q    Well, let's go through it then, to get some
18     A   I don't know that.                                         18 details, and then maybe some of this will refresh your
19     Q    What -- okay. What is your race?                          19 memory.
20     A   I am white. Caucasian.                                     20        So there was the first assignment back in 2011.
21     Q    And what about Julie?                                     21 Did you remember meeting Dr. Hussain for the first time?



              PRECISE REPORTING SERVICES (301) 210-5092                                           (877) 4 A STENO
       Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 11 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                CONDUCTED ON 6/13/2016            11
                                                                 38                                                                    40

 1    A      I remember meeting him. I must have met him that          1 was here in two times in 2011. I thought it was just once.
 2 first time, yes.                                                    2     Q   Okay. So -- and then -- but he was there that
 3    Q      Okay. And that was in June of 2011. Did you --            3 second time in July 2011 --
 4 I mean, I guess you wouldn't remember off the top of your           4     A   Correct.
 5 head, but would it -- I mean, would it surprise you that it         5     Q   From the 18th to the 22nd. Is this -- you
 6 was June 13th to 17th that was his first assignment there?          6 wouldn't be surprised to find that your records show him
 7    A      No. It wouldn't surprise me. During that time             7 there at that time?
 8 we had another full-time radonc. So he would have been              8     A   Correct, right.
 9 covering for a stint of his detation (sic).                         9     Q   So when you saw him the second time in July, were
10    Q      Okay. And one of the things that I noticed was           10 you already concerned by that point?
11 that his first assignment predated the affiliation dates on        11     A   I don't recall.
12 the, what we're calling Exhibit Number 2, Page Number 1.           12     Q   And then the third assignment was March 2013, and
13 Is -- does that surprise you that he was -- well, let me           13 do you recall whether or not you were concerned by that
14 just --                                                            14 point when you saw him and he came back?
15    A      I --                                                     15     A   Yes. I remember being concerned, but again, I
16    Q      I'm sorry. Go ahead.                                     16 can't tell you the details or be specific.
17    A      I was going to say I see what you are looking at.        17     Q   Okay. Let's say that -- well let me -- let me
18 I didn't write those affiliation dates on there. It was me         18 ask you this. You mentioned you had gotten, since the last
19 that actually looked back to see when Dr. Hussain was here.        19 time he was there in 2013, you had received many employment
20 So I did supply those June 2011, 13th through the 17th             20 verifications, employment verifications from other
21 dates. That's what our records show.                               21 employers, other hospitals. What did you say in those



                                                                 39                                                                    41

 1    Q      Okay. So in the affiliation date, is that                 1 about Dr. Hussain?
 2 supposed to indicate when he had privileges at the                  2     A   I tried to avoid them. I tried to not answer any
 3 hospital?                                                           3 of the voice mails. I tried to divert all of the
 4    A      I would assume so. That would be my guess. I              4 questionnaires over to Jenny Brown. I didn't want to fill
 5 don't know for sure.                                                5 them out.
 6    Q      Okay. Would Jenny know the answer to what the             6     Q   Okay. And do you know -- did Jenny talk to you
 7 affiliation dates mean?                                             7 about why you were routing all this stuff to her?
 8    A      Yes.                                                      8     A   Yes. And we had conversations in the past and
 9    Q      And so the first -- the first assignment he's             9 that I'm not a radiation oncologist. I'm not a true peer,
10 there covering for the other doctor and you met him. What          10 but those continued to come to me, and then she had me fill
11 do you recall about that?                                          11 out this document, this Exhibit 2.
12    A      Locums for the provider vacations were pretty            12     Q   Okay. Oh, so you were the one who wrote the X's
13 common for us, so I would have imagined that we had                13 in the columns on Page 1 there?
14 Cattails training set up for him, got him or oriented to           14     A   Correct.
15 ARIA and our process. And his very first day was a Monday,         15     Q   Okay. And is it then the case that those prior
16 and it was on treatment visit day, so I would say he               16 employment verifications, they, in fact, never got
17 probably jumped in and started doing our treatment visits.         17 responded to?
18    Q      Okay. Do you recall that he was then out to come         18     A   I would say all of them up until this form. And
19 back for another assignment?                                       19 I don't know if Jenny sent it out anywhere. I'm thinking
20    A      I guess I didn't realize here 2000, 2011 until I         20 they probably did, since you have a copy.
21 was recently asked to look. So I hadn't remembered that he         21     Q   Okay. I'm trying to figure out why you -- why



                PRECISE REPORTING SERVICES (301) 210-5092                                          (877) 4 A STENO
       Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 12 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                CONDUCTED ON 6/13/2016            12
                                                                 42                                                                    44

 1 you would not want to fill out the form if you had these            1    A    No. No, I don't.
 2 concerns. Can you try to explain that? Do you know why              2    Q    All right. And then your comments in the
 3 you would have the concerns but not want to talk about it           3 comments section on Page 2, the part that sort of -- the
 4 or publicize it?                                                    4 follow-on part after the signature --
 5    A   No. Nope. That's -- it's always easier to give               5    A    Yes.
 6 praise than do the other way around. Did I want to tell             6    Q    -- where it says, we delayed starts of treatments
 7 other places, absolutely. I guess that's a good question,           7 so we could have the next radiation covering plan, the
 8 that I can't answer.                                                8 radiation plan, the radiation --
 9    Q    Is it possible that it's because your evaluation            9    A    Yes, appropriately.
10 was really more personal in nature than it was having to do        10    Q    Yeah. Covering the plan -- covering. This is
11 with whether or not he was a good doctor?                          11 supposed to say -- can you say that part there, read that
12    A   I would say I'm not a radiation oncologist. So I            12 part there?
13 would say that I wouldn't have that expertise. Nor am I a          13    A    Sure. Should I read that paragraph?
14 medical physician.                                                 14    Q    Yeah.
15        I wouldn't say it was personal, as I had other              15    A    Okay. "I can say as the medical dosimetrist,
16 associates come to me, specifically Julie.                         16 working side by side with him, we delayed starts of
17    Q    Was there anybody other than Julie?                        17 treatments so we could have the next radonc covering plan
18    A   I can't tell you for sure as far as our radiation           18 the patients appropriately. I would not have this provider
19 therapists. I do recall a disagreement with one our                19 come back even if we were in dire need."
20 medical oncologists.                                               20    Q    Okay. So the part about having the next radonc
21    Q    And what is that person's name?                            21 covering plan the patients appropriately, you said already,



                                                                 43                                                                    45

 1    A   Steven Toothachre.                                           1 you testified you don't remember anything -- no -- you said
 2    Q    Okay. What do you remember about that?                      2 that there are no records that indicate something that was
 3    A   I don't. I don't remember any details. I just                3 not planned appropriately?
 4 remember Dr. Toothachre being very frustrated with a                4    A    Right. Nothing that I recall.
 5 decision that Dr. Hussain made in the hallway. I don't              5    Q    Who would be the appropriate person to review
 6 recall what it was about, who the patient was.                      6 those records to determine whether or not something has
 7    Q    Okay. So going over this evaluation form,                   7 been not planned appropriately?
 8 Exhibit 2, the first row for which you had put an "x" for           8    A    Probably a radiation oncologist.
 9 below average, that's availability and thoroughness in              9    Q    Okay. Do you remember the name of the radonc
10 patient care. What, if anything, supports your ranking at          10 that came on after Dr. Hussain?
11 below average.                                                     11    A    I don't.
12    A   I don't recall.                                             12    Q    I'm wondering what -- when you said that your
13    Q    Can you say that's going to be the same answer             13 concerns weren't personal in nature, I'm just trying to
14 for all of these that indicated below average?                     14 figure out why, you know, if it wasn't just personal in
15    A   Absolutely. I don't recall.                                 15 nature, wouldn't there have been some sort of thing that
16    Q    And does that go for all -- is there anything              16 you would do to notify some sort of office of risk
17 that you remember at all about any of these, even the ones         17 management or, you know, some sort of body to say that we
18 that say average or -- let's not do no info, because I             18 have this physician here, and we're not, you know, we never
19 guess you would know that just by inference, but do you            19 connected with this person and did not have confidence or
20 remember anything about why you had marked average about           20 trust in their treatment?
21 anything you had marked average for?                               21    A    So during those last, since he was here in 2013,



             PRECISE REPORTING SERVICES (301) 210-5092                                              (877) 4 A STENO
       Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 13 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                CONDUCTED ON 6/13/2016            13
                                                                 46                                                                    48

 1 we had locums, different locums, nearly every week, every           1 Medical directors fill this type of thing out.
 2 other week, so in scenarios with the different locums, we           2    Q    Jenny asked you to fill this out, the one that
 3 essentially, we would, as a team, get through the week              3 we're talking about, Exhibit Number 2?
 4 until that locum was gone. You know, kind of push things            4    A    Correct, yes.
 5 to the next week if we didn't have a comfort level that we          5    Q    So this is the only time you have ever been asked
 6 had established with the care.                                      6 to fill something like this out?
 7        Looking back and going forward, I absolutely                 7    A    Yes.
 8 would call risk. But on this case, I did not. Yeah, all I           8    Q    And so your answer to the question as to whether
 9 have is what I wrote. I don't have any details.                     9 or not this is part of privilege and you're saying, I don't
10    Q    And that office of risk, are you referring to the          10 know, because I've never been asked to fill this out except
11 hospital office of risk management?                                11 for the one time that I was asked to?
12    A    Yes, exactly.                                              12    A    Right. Because we've credentialed many, many
13    Q    Let me -- I'm just going -- I'm not sure if I              13 locums.
14 know how to put this phone on mute, so I'm just going to           14    Q    Okay.
15 step out of the room for a brief minute to talk to Dr.             15    A    In the past.
16 Hussain and I'll be right back, okay?                              16    Q    And what do you -- what do you know about the
17        THE WITNESS: Okay.                                          17 privileging committees and how a physician is privileged?
18        MR. KING: Okay. Thank you.                                  18    A    I have no idea.
19        (Mr. King exits the room.)                                  19    Q    Do you know who the chairman of the medical
20 BY MR. KING:                                                       20 services is?
21    Q    Were you aware of a fourth assignment that the             21    A    I don't.



                                                                 47                                                                    49

 1 hospital wanted Dr. Hussain for in April? It would have             1    Q    Do you know who the chairman of the credentials
 2 been April 8th to April 12th, in 2013. Would you be aware           2 committee is?
 3 of that, in the sense that you would be having a role in            3    A    I don't.
 4 communicating with comp health about, we have this need for         4    Q    Do you know who the medical staff president is?
 5 locums, and this is the date, et cetera?                            5    A    I'm not for certain.
 6    A    I would communicate any needs to our provider               6    Q    Do you know who the president of the hospital is?
 7 recruiter and she would work with comp house. I did not             7    A    Yes, I do.
 8 work with comp house directly. I don't know if we                   8    Q    And who is that?
 9 requested that or not.                                              9    A    Do you want the one present?
10    Q    And who -- what is the name of the provider                10    Q    Yes, please.
11 recruiter that would have been in the early 2013 time              11    A    Sandy Anderson.
12 period?                                                            12    Q    Okay. And who was the president when Dr. Hussain
13    A    It's -- well, it's Holly Anderson for 2013.                13 was there?
14    Q    Okay. Are you part of the privileging committees           14    A    It would have been Monica Hilt.
15 at the hospital?                                                   15    Q    Okay. And do you know who Anne Zenk is?
16    A    Oh, no.                                                    16    A    Yes. She is our VP of nursing.
17    Q    So do you see that your filling out of this                17    Q    Okay. And do you know who Marsha Wickham is?
18 Exhibit Number 2, this verification of hospital privileges         18    A    Yes. She is the nursing director on the floor.
19 and clinical reference, do you see that as being part of           19    Q    And do you know who Jean Stepids is?
20 the privileging process of the hospital?                           20    A    I believe Jean is retired now and she works for
21    A    I don't recall ever being asked to fill this out.          21 IT.



              PRECISE REPORTING SERVICES (301) 210-5092                                            (877) 4 A STENO
       Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 14 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                CONDUCTED ON 6/13/2016            14
                                                                50                                                                    52

 1    Q    And do you know Paula Zelechowski?                         1 another locum in the future.
 2    A   Paula is either manager or supervisor of                    2     Q    Well this -- say this is a little bit different
 3 transcription.                                                     3 than that, right. I mean, the issue didn't end up being
 4    Q    And Karen Wiedeman?                                        4 well, we're just not going to hire him back. You -- you --
 5    A   Karen Wiedeman?                                             5 maybe you could explain it. It wasn't just not hiring him
 6    Q    Karen Wiedeman.                                            6 back, right?
 7    A   I think her title is infection control.                     7     A    No. I think it was simple as that.
 8    Q    And Kathy Jensen?                                          8     Q    But it's -- it involves a dispute that would
 9    A   She used to work in employee health.                        9 normally be handled through some, you know, steps,
10    Q    And Tracy Litzen?                                         10 procedures that you mentioned; correct?
11    A   Tracy works in the business office.                        11     A    What do you mean by a dispute?
12    Q    So let's go through Exhibit Number 2 again. And           12     Q    A dispute about whether or not the person's
13 the second row, for which there's a below average marked,         13 performance was satisfactory or sufficient.
14 it says -- it's for the row medical knowledge?                    14     A    So you're saying I should have brought that to,
15    A   Mm-hmm.                                                    15 really, our quality department to address?
16    Q    Why shouldn't Dr. Hussain have had an opportunity         16     Q    Well I'm just trying to flush out your answer to
17 to address whatever issues regarding his medical knowledge        17 the question about, you know, why wasn't he given an
18 prior to you providing your opinion like this?                    18 opportunity to address any of this before you provided your
19    A   Like I told you before, we had difficultly                 19 opinion about all of it. And you had mentioned the fact
20 building confidence in care of the patient.                       20 that, you know, well we have a way of dealing with staff,
21    Q    And so the question is, you know, based upon the          21 and then we have a way of dealing with locums. And I'm



                                                                51                                                                    53

 1 fact that you had difficulty connecting --                         1 just trying to figure out a little about, you know, how
 2    A   Or building confidence.                                     2 those two things are different.
 3    Q    Building confidence.                                       3     A    Mm-hmm.
 4    A   Mm-hmm.                                                     4     Q    So the -- and you had mentioned the locum
 5    Q    Why does that mean that he should not be allowed           5 scenario is that you just don't hire the person back;
 6 to address an opinion that his medical knowledge is below          6 correct?
 7 average, at least in your opinion?                                 7     A    Essentially, yes.
 8    A   I guess if he was given the opportunity he                  8     Q    But in this situation that's not what happened
 9 probably could address it.                                         9 right?
10    Q    And why was he not provided an opportunity to             10     A    After 2013 we haven't seen him.
11 address it?                                                       11     Q    But for every person that you just don't hire
12    A   I'm not aware of a way to do so.                           12 back, do you provide these verification of hospital
13    Q    Well what happens in a hospital when people have          13 privileges and clinical reference forms for them that would
14 concerns about other -- about connecting or building trust        14 essentially result in the denial of their privileges?
15 with other individuals? Are those type of things just deal        15     A    This is the only one that I've ever filled out.
16 breakers from the outset, and there's just, you know, you         16     Q    Okay. So it's correct then, or it's fair to say
17 just fire a person, or is there some sort of manner by            17 that this scenario was not the scenario by which you would
18 which people issues, discipline or whatever are managed?          18 normally deal with locums if you didn't want to hire them
19    A   For a regular employed associate, there's steps            19 back?
20 through human resources. You're correct. For -- in locum          20     A    I guess not, yeah, because I've never filled out
21 situations, we would choose whether or not we would get           21 this form before.



             PRECISE REPORTING SERVICES (301) 210-5092                                               (877) 4 A STENO
       Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 15 of 31
                      TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                CONDUCTED ON 6/13/2016            15
                                                                 54                                                                    56

 1     Q    So why was this case different?                            1 associates to, you know, to have a different locum every
 2     A    I don't recall. Obviously, I had strong feelings           2 week.
 3 to write what I wrote.                                              3    Q      But it's good in the sense that, you know, that
 4     Q    Okay. And, I actually was supposed to ask this             4 the department and service is still up and running and
 5 at the beginning, but I guess it's fine to ask it now as            5 everybody still has a job, right?
 6 part of the whole --                                                6    A     Absolutely. Absolutely.
 7     A    Okay.                                                      7    Q      Do you remember a Dr. Goldson?
 8     Q    -- question which is, are -- are you under any             8    A     I do remember Dr. Goldson.
 9 medications, or do you have any physical condition that             9    Q      He was -- he was covering at Rhinelander for some
10 would prevent you from being able to answer questions              10 period of time, right?
11 accurately?                                                        11    A     We actually hired him as a physician.
12     A    No. Not --                                                12    Q      Okay.
13     Q    I'm sorry. Go ahead.                                      13    A     And then he died of a hearth attack very shortly
14     A    Not that I'm aware of.                                    14 after.
15     Q    Very good. And what about this time period of             15    Q      Okay. And when was that, what year approximately
16 2011 and 2013, and I guess also in 2015, when you filled           16 was that, if you can recall?
17 out the form, were you under any medications or did you            17    A     I think 2004.
18 have any physical condition at that time that affected your        18    Q      Okay.
19 memory or ability to recall things?                                19    A     I think he started in January of 2004, and maybe
20     A    No. Not that I'm aware of.                                20 died in February, 2004.
21     Q    Were you part of the -- or did you -- did you             21    Q      Okay. And there have been, regarding Dr. Hussain



                                                                 55                                                                    57

 1 review or were you part of Dr. Hussain's initial                    1 or any of this patients that he saw, have there been any
 2 application to the hospital?                                        2 malpractice claims?
 3     A    That would go to -- with the application, no.              3    A     Not that I know of.
 4 That would all be through Jenny Brown.                              4    Q      Have there been any Medicaid or Medicare payment
 5     Q    And what was Jenny Brown's opinion about Dr.               5 issues?
 6 Hussain?                                                            6    A     Not that I know of.
 7     A    We've never had that discussion.                           7    Q      Have there been any complaints by patients?
 8     Q    What did she -- what did she do, if anything, to           8    A     Not that I know of or recall.
 9 verify your's and Julie's and Steven Toothachre's concerns          9    Q      And any issues regarding payments from any
10 about Dr. Hussain?                                                 10 private insurance carriers?
11     A    Nothing. Nothing I know of.                               11    A     Not that I know of.
12     Q    Do you recall any, you know, any aspect of being          12    Q      Okay. And any issues regarding federal, state,
13 thankful or appreciative of Dr. Hussain and the work that          13 or national data bank?
14 he did there, considering the fact that it's so hard to            14    A     No. I don't know what that is.
15 find types of physicians to go to such a remote area?              15    Q      It's like a clearing house of privileges.
16     A    Well, I don't know if it's just because it's a            16    A     Not that I know of.
17 remote area. I was thankful for every position that would          17    Q      I think that the might be the end of the
18 come here to fill locum stints, because it was very                18 questions. I'm just going to, again, step out into the
19 difficult, particularly over that three year stint to find         19 hallway for a quick second, and I'll be right back.
20 radiation oncologists to fill our gaps.                            20          (Mr. King exits steps away.)
21         And it -- you know it's difficult for our                  21 BY MR. KING:



               PRECISE REPORTING SERVICES (301) 210-5092                                            (877) 4 A STENO
         Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 16 of 31
                        TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                                  CONDUCTED ON 6/13/2016            16
                                                                58                                                                  60

 1    Q    Thank very much for your time today.                      1 BY MR. KING:
 2    A    You're welcome.                                           2    Q    The question is, what do you think Dr. Hussain's
 3    Q    The structure of the hospital it terms of,                3 race is?
 4 there's the Ministry St. Mary's Hospital which is, I guess        4    A   I don't know. I'm not familiar --
 5 the name of the institution run by Ministry Health Care?          5    Q    Do you think it's white or Caucasian?
 6    A    Right.                                                    6    A   No.
 7    Q    Which is part of Ascention Healthcare? That's             7    Q    So what category would you put it in?
 8 been the same since 2011?                                         8    A   I don't know.
 9    A    Yes, it's a part of Ministry Health Care;                 9        MR. KING: Okay. That's all the questions. Ms.
10 correct.                                                          10   Hetland, thank you very much for your time today.
11    Q    Is there anything that you think can be provided          11       THE WITNESS: Thank you.
12 to you in terms of records, or what have you, to refresh          12       MR. MORAN: Does anybody else have any questions?
13 your memory as to why you provided the opinion of Dr.             13       MR. TAAFFE: No questions from the U.S.
14 Hussain that you did?                                             14   Attorney's Office.
15    A    No. I think it was all verbal, so no, I don't             15       (Whereupon, the deposition was concluded at 3:56
16 think there was any records.                                      16   p.m.)
17    Q    Oh, Steven Toothachre, what race is he?                   17                -----
18    A    I think he's Caucasian.                                   18
19    Q    And do you know what religion he is?                      19
20    A    No. I have no idea.                                       20
21    Q    Do you know whether or not he was born in the             21



                                                                59                                                                  61

 1 United States?                                                    1            CERTIFICATE OF REPORTER
 2    A    I don't know for sure.                                    2
 3    Q    Does he speak with an accent?                             3         I, Lisa Weissmann, Court Reporter and Notary

 4    A    When he was here he did not.                              4    Public, do hereby certify that I was authorized to and
                                                                     5    did stenographically report the deposition of Kimberly
 5    Q    And what -- does Dr. Hussain speak with an
                                                                     6    Hetland; that a review of the transcript was not
 6 accent?
                                                                     7    requested; and that the foregoing transcript is a true
 7    A    Yes.
                                                                     8    record of my stenographic notes.
 8    Q    And did you know anything about what religion he
                                                                     9
 9 is?                                                               10        I FURTHER CERTIFY that I am not a relative,
10    A    No.                                                       11   employee, attorney or counsel of any of the parties,
11    Q    What about his race? What would you say, if               12   nor am I a relative or employee of any of the parties'
12 anything, about what his race is?                                 13   attorney or counsel connected with the action, nor am I
13        MR. TAAFFE: This is Damon Taaffe with the U.S.             14   financially interested in the action.
14    Attorney's Office. I'm going to object to this line of         15

15    questioning, because there is no discrimination claim          16           DATED this 20th day of July, 2016.
                                                                     17
16    in this lawsuit. Therefore, in my view, any questions
                                                                     18           _______________________________
17    about religion or national origin or race are not
                                                                     19           Lisa Weissmann, Court Reporter
18    relevant to the issues in this lawsuit, and they are
                                                                     20
19    vexatious. That's the end of my objection.
                                                                     21
20        MR. KING: You can answer, ma'am.
                                                                     22
21        THE WITNESS: I'm sorry, what was your question?            23



              PRECISE REPORTING SERVICES (301) 210-5092                                         (877) 4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 17 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       17
     1            40:12,19       8th 47:2          50:17            47:13
1 4:8,14          45:21                            51:6,9,11        49:11
  27:20,21        47:2,11,1           9            52:15,18       angles 8:8
  28:13           3 53:10        9 29:9          AFFAIRS 1:6
                  54:16                                           Anne 49:15
  38:12
                                                 affected         answer 5:9
  41:13         2015 29:9             A            54:18            29:13
12 17:2           54:16          ability
                                                 affiliation        39:6 41:2
1225 2:5        2016 1:9           54:19
                                                   26:18            42:8
                  61:16          ablation          29:12            43:13
12th 47:2
                202 2:8,16         8:16            38:11,18         48:8
13 1:9 6:14
                20530 2:15       able 22:19        39:1,7           52:16
  17:2
                                   25:14         afterwards         54:10
13th            20th 61:16                                          59:20
                                   32:18           31:3
  38:6,20       2251 3:4           54:10                          anybody
                                                 ahead 5:12
14-1798 1:3       5:17                                              42:17
                                 absolutely        38:16
17th            22nd 40:5          42:7            54:13            60:12
  38:6,20       23 4:10,14         43:15         a-i 16:17        anymore
18th 40:5                          46:7 56:6                        29:19,20
                252-2568                         align 10:18
                                 accent                             30:4,11
                  2:16
                                   59:3,6        allied           anyone
     2
                                                   21:10            18:13
2 4:12,14            3           accountable
                                                   22:20
  28:3,5,13     3 4:10             20:1,7                         anything
                                                   23:4
  ,15 38:12       10:17          accredited                         9:17 32:6
  41:11                                          allowed            43:10,16,
                3:56 60:15         24:21
  43:8 44:3                                        51:5             20,21
  47:18         361-2000         accurately                         45:1 55:8
                                                 already
  48:3            3:6              19:3                             58:11
                                                   29:10
  50:12                            54:11                            59:8,12
                3748 6:3                           40:10
2:06 1:13                        action 1:2        44:21          anywhere
                     4             27:1          am 6:7 22:3        41:19
2000 39:20
                                   61:13,14
                4 4:4                              23:13          apologize
20005 2:7
                                 actually          34:12            5:21
2004                 5             7:21 8:5        35:20
  56:17,19,                                                       appeared
                51 4:5             10:7,12         36:3
  20                               11:6            42:13            26:3
                54501 3:5          13:6,7          61:10,12,      appears
2009 17:5
                  5:19 6:5         16:17           13               15:16
2011                               18:8
                555 2:14                         America          application
  19:11,17                         21:4,7
  37:20                                            36:4,10          55:2,3
                                   38:19
  38:3,20            7                           amount           applying
                                   54:4
  39:20         715 3:6                            11:17            29:17
                                   56:11
  40:1,3        779-9711                         amounts          appreciativ
                                 address
  54:16           2:8
                                   5:16,20,2       10:3,5           e 55:13
  58:8
                                   1 6:1,3       Anderson         approach
2013 29:16           8
    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 18 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       18
 31:2             21:15          away 12:8       better 9:4       cancer
appropriate     associate          57:20         bit 52:2           6:7,13,17
  45:5            21:5                                              7:4,7
                                                 blocking           20:4 21:1
                  51:19               B
appropriate                                        11:11            23:8,17
                associates       bad 33:13
  ly                                             body 8:12          24:5,21
                  20:3,19          35:13,15,
  44:9,18,2                                        45:17            25:3
                  22:13            17
  1 45:3,7
                  24:13          bank 57:13      bones 11:14      capital
approved                                                            16:15,21
                  31:2,6         barrier         born 36:10
  13:20                                                             20:7
                  32:5             33:12           58:21
  26:15
                  42:16            36:12,14,                      capture
  29:11                                          bread 12:4
                  56:1             19 37:8                          19:3
approximate                                      break 33:9
                assume 39:4      barriers                         care 7:6,10
  ly 56:15
                assurance                        breakers           31:2 33:8
                                   31:5
April                                              51:16            34:5
                  13:1,3         based 22:12
  47:1,2                                                            35:12
                attached                         brief 46:15
                                   23:5 29:7                        43:10
arc 8:9
                  7:7              30:21         brought            46:6
area 8:18                          50:21           52:14
                attack                                              50:20
  14:4                                                              58:5,9
                  56:13          basic 5:12      Brown 28:21
  55:15,17
                attorney         basically         29:2 41:4      carriers
ARIA                                               55:4
                  2:13             12:2                             57:10
  16:4,20
                  61:11,13         13:2,4,5,     Brown's          case 5:11
  17:2,15,1
                Attorney's         15              55:5             9:21 20:9
  6 19:10
                  59:14            14:17,18      budget 20:7        34:8
  20:14
                  60:14            20:1            24:14            41:15
  39:15
                                 beam 10:14                         46:8 54:1
A-R-I-A         authorized                       building
                  61:4             11:13           31:1           category
  16:19
                                   13:6            32:16            22:20
Ascension       automatical
                                 Beck 6:17         33:17            60:7
  6:10            ly 15:13
                                   7:4             34:10          Catholic
Ascention       availabilit                        50:20
                                 beginning                          36:3,7
  58:7            y 43:9                           51:2,3,14
                                   1:13 17:9                      Cattail
aside 10:15     average            54:5          business           20:16
aspect            43:9,11,1                        50:11
                                 behalf 1:14                      Cattails
  55:12           4,18,20,2
                                                 bylaws             16:13
                  1 50:13        behind
assignment                         27:17           22:1,5           17:4,15
                  51:7
  37:20                                                             20:15
                avoid 41:2       believe
  38:6,11                                             C             39:14
                                   27:13,14
  39:9,19       aware 19:14                      C110 2:6         C-a-t-t-a-
                                   49:20
  40:12           22:4                           calculation        i-l-s
  46:21           46:21          belive
                                                   s 10:13          16:17
                  47:2             28:10
assimilates
                  51:12                          campus           C-a-t-t-i-
  13:4                           best 8:9
                  54:14,20                         23:12            a-l-s
assisting

    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 19 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       19
 16:15,16         12:11,13       coming 34:6       15                55:14
Caucasian       chemotherap      comments        concerns          consults
  35:20           y 23:21          44:2,3          31:20             8:2 16:12
  36:1            24:2           Commission        32:8,11,1       CONT 3:1
  58:18         choose                             4 33:5
                                   24:21                           continued
  60:5                                             42:2,3
                  51:21          committee                           29:16
cause                                              45:13
                Civil 1:2          49:2            51:14             41:10
  8:15,16
  32:21         claim 59:15      committees        55:9            control
                claims 57:2        47:14         concluded           50:7
center 6:17
                                   48:17           60:15           conversatio
  7:3,4,7       clearing
  23:17                          common          condition           ns 41:8
                  57:15
  25:3                             39:13           54:9,18         coordinator
                click 15:16
certain 8:3                      communicate     confidence          29:1
                clicking           47:6
  27:16                                            31:1            copies
  49:5            18:20                            32:17
                                 communicati                         15:13
Certificate     clinical           ng 47:4         33:7,14,1
                                                                   copy 14:19
  4:5 61:1        26:6                             7 34:4,11
                  47:19          comp              35:11             15:8,11
certified         53:13            47:4,7,8        36:21             18:21
  20:16                          complaints        37:11             25:12
                close 12:7                                           41:20
  23:14                            57:7            45:19
certify         closely                            50:20           cord 8:15
                  25:8           complex
  61:4,10                                          51:2,3          corner
                                   14:10
cetera 23:1     cohesivenes                      configure           26:5,7
                  s 34:1         component
  47:5                                             9:15            correct
                                   10:11
chairman        collaborate        12:20         configuring         7:11 9:11
  48:19           25:9             23:16           9:12              10:6,21
  49:1          collaborati        34:13         confirm             11:1
                  on 12:16         37:2,5          25:17             15:21
change
                                 components                          16:9,21
  35:16         column                           connected           19:5,11,1
                  26:14,15         12:10,18        45:19
changed                                                              2 21:8
                                   25:2            61:13
  34:19         columns                                              22:14,16,
  36:8            41:13          computer        connecting          17 23:5,6
                                   10:16           31:1              24:2,6
chart 26:13     combination
                                   18:5            32:16             34:12,15,
charting          6:15
                                 computers         33:1,5,11         20 40:4,8
  16:3,8,10     combination                                          41:14
                                   10:12           ,13 36:21
check             s 9:1                            51:1,14           48:4
                                 concern
  10:14,16,     comes 13:17                                          51:20
                                   31:17         connection
  20 12:16        14:1                                               52:10
                                   33:1            34:4
                  20:12                                              53:6,16
checking                           34:14,17
                  24:5                           consider            58:10
  9:7
                                 concerned         9:19            corrections
checks 9:20     comfort            40:10,13,
                  46:5                           considering         11:12,15
  10:10

    PRECISE REPORTING SERVICES (301) 210-5092           (877)   4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 20 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       20
corrective      data 13:18        56:4             14:6 18:9        2
  27:1            57:13          depending         20:20          distributio
counsel         date 26:18         11:12           26:19            n 12:1,2
                                   32:2            29:17
  1:12 4:2        29:10                                           divert 41:3
                                                   37:14,15
  5:2,5           39:1 47:5      deposition        46:1,2         doctor
  61:11,13      dated 29:8         1:10            52:2 53:2        20:20
Court             61:16            60:15           54:1 56:1        39:10
  61:3,19       dates 29:12        61:5
                                                 difficult          42:11
coverage          38:11,18,      depositions       37:10          doctors
  9:2             21 39:7          5:7             55:19,21         21:2 23:3
covering        day 21:5         depths          difficultly      doctor's
  38:9            39:15,16         11:12           50:19            9:16
  39:10           61:16          describe        difficulty       document
  44:7,10,1     day-to-day         17:18           31:1             25:18,21
  7,21 56:9       20:1,8           25:15           32:16            27:10,15
create          deal 51:15         30:8            33:1,5,10        28:9,11,1
  13:15           53:18          description       ,15 36:21        2,18
  15:12,14,                        7:13,17         51:1             41:11
  17,18         dealing
                                   17:9          dire 44:19       documents
  18:18           52:20,21
                                   22:12
                December                         directly           12:20
creates                            26:13
                  23:10                            47:8             19:5
  13:15                            31:21
                                                                    25:11,12
  15:15         decision         desk 20:5       director
                                                                    27:11
credentiale       34:1 43:5                        6:7,13
                                 details           23:8           done 5:7
  d 48:12       deemed             31:20,21                         18:19
                                                   24:11,17
credentiali       10:4,5           32:15,18        49:18            20:16
  ng            Defendant          34:13,15                       dose
                                                 directors
  29:2,4,18       1:7 2:11         37:18
                                                   25:7 48:1        8:10,11,1
                                   40:16
credentials     definition                                          8
                                   43:3 46:9     disagreemen
  49:1            21:13                                             12:2,7,8,
                                 detation          t 42:19
                                                                    9
critical        delayed
                                   38:9          disciplinar        13:17,20
  8:11,12,1       44:6,16
                                 determine         y 27:1           18:1,3
  9 9:3         deliver
                                   14:1          discipline         21:5
CT 8:5 12:3       8:17,18          18:17           51:18          dosimetrist
  18:1,3,17       10:7             45:6                             6:16,18,2
                  13:17                          discriminat
current                                                             0,21
                                 develop           ion 59:15
  7:14 23:7     delivers                                            7:19,21
                                   33:15
cut 18:18         8:10 21:5                      discussion         8:4,20
                                 developing        55:7             9:6,8,21
                denial
                                   24:20                            11:4
     D            53:14                          displayed
                                 died              12:3             13:2,11,1
D.C 2:7,15      department
                                   56:13,20                         5 14:15
Damon 2:12        29:3                           dispute            18:17
                  52:15          different         52:8,11,1
  59:13                                                             19:4
                                   8:21 11:8
    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 21 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       21
 23:13,14       effect 5:10       18:12,13       except             52:19
 32:12          EHR 16:6         entry 5:12        48:10            55:14
 44:15                                           exhibit          fail 14:2
                eight            Esquire
dosimetrist                                        4:8,12         failed
                  20:3,19          2:3,12
  s 23:1                           3:3             25:13            12:15
                  22:13
dosimetrist                                        27:20,21
                either 50:2      essentially       28:3,5,13      fails 13:21
  's                               14:3
                electronic                         38:12          fair 31:19
  17:10,12                         15:13
                  16:5                             41:11            32:9 33:3
dosimetry                          17:20           43:8             53:16
  12:19         electrons          18:2,15         47:18
  23:15           11:10            20:2                           familiar
                                                   48:3
                else 22:8          23:16,21                         21:10,18,
Dr 29:10,15                                        50:12
                                   46:3                             21 26:15
  30:19           30:17                          Exhibits
                                   53:7,14                          60:4
  32:10           60:12
                                                   4:16
  33:4                           establish                        Faust 6:4
                employed
                                   33:21         exist 27:10
  37:21           51:19                                           February
  38:19                            37:11         existence          56:20
                employee
  41:1                           established       22:9
                  50:9                                            federal
  43:4,5                           35:1 46:6     existing
                  61:11,12                                          57:12
  45:10                                            35:3
  46:15         employer         establishin                      feel 34:4
  47:1            6:8 7:10         g             exits 46:19
                                                                  feelings
  49:12                            33:15,17        57:20
                employers                                           54:2
  50:16           30:15          et 23:1         expanded
                                                                  felt 32:13
  55:1,5,10       40:21            47:5            24:18
  ,13                                                             field
                employment       etcetera        experience
  56:7,8,21                                                         11:7,9,20
                  30:7,9,10        30:15           30:21
  58:13                                                             14:13
  59:5 60:2       ,15            evaluation      expertise
                  40:19,20                                        fields 8:9
                                   42:9 43:7       42:13
Drive 3:4         41:16                                             11:19,20,
  5:17                           everybody       explain            21 14:10
                energies           56:5            42:2 52:5
duly 5:3          11:8                                            figure
                                 exact 21:12     explained          10:13
during 31:2     energy
                                 exactly           23:5             41:21
  38:7            11:10
  45:21                            21:20         Eye 2:5            45:14
                ensure 9:17        31:15,16                         53:1
duties
                entails 8:7        46:12              F           figuring
  7:17,18
                enter            examination     facilities         8:7,9
     E            13:12,18         1:12 4:2        29:17          files 30:5
early 20:21                        5:2,5         facility
                entered                                           fill 30:2
  47:11           16:3           examined          26:12            41:4,10
                                   5:4             27:5             42:1
easier 42:5     enters
                                 example         fact 35:7          47:21
Eclipse           13:14
                                   8:14            41:16            48:1,2,6,
  18:6          entire                                              10
                                   34:17           51:1

    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 22 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       22
 55:18,20         46:7            21:12,18         21:10            21:15
filled          fourth 2:14       26:14            22:20            22:1,5
  27:13           46:21           27:3 28:7        23:4 47:4        26:6
  30:4                            38:4             50:9             27:14
                Franklin          39:4,20          58:5,9           39:3
  53:15,20        2:4
  54:16                           42:7           Healthcare         46:11
                front 20:5        43:19            6:9 25:6         47:1,15,1
filling                           51:8                              8,20 49:6
                  27:5                             58:7
  6:15                            53:20                             51:13
  47:17         frustrated                       heard 21:19
                                  54:5,16                           53:12
                  43:4                             22:7
financially                       58:4                              55:2
  61:14         full 12:8                        hearth             58:3,4
                                 guidelines
fine 54:5       full-time          34:3            56:13          hospitals
                  38:8                           heavily            40:21
finger
  37:10         future 52:1           H            14:11          hot 14:7
                                 half 23:18      held 26:11
fire 51:17                                                        house
                     G           hallway           27:4             47:7,8
first 5:3       gaining            43:5          hereby 61:4        57:15
  26:10,17        33:7             57:19                          housed 16:5
  28:3,7,20                                      hers 29:8
                  36:21          hand 25:12
  37:20,21                                       he's 39:9        human 51:20
  38:2,6,11     gaps 55:20         26:5,7
                                                   58:18          Hussain 1:2
  39:9,15       general          hand-in-
  43:8                                           Hetland            3:18
                  33:21            hand 8:1
                                                   5:7,14,15        26:10
floor 49:18     generally        handled                            29:10
                                                   60:10
fluence           7:17             52:9            61:6             30:20
  13:19           21:16                                             32:10
                                 happened        H-e-t-l-a-
                  31:14,16                                          33:4
flush 52:16                        32:21           n-d 5:15
                generated          33:19                            37:21
focus 33:16       18:4 29:9                      HETLAND            38:19
                                   53:8
follow-on                                          1:11 4:4         41:1 43:5
                generates        happens           5:1              45:10
  44:4            12:21            51:13                            46:16
follow-ups                                       Hilt 49:14
                given 5:8,9      hard 37:6,7                        47:1
  16:12           51:8                           hire 52:4          49:12
                                   55:14
foregoing         52:17                            53:5,11,1        50:16
                                 haven't           8
  61:7          Goldson                                             55:6,10,1
                                   53:10
                                                 hired 30:2         3 56:21
form 30:1         56:7,8
                                 having 5:3        56:11            58:14
  41:18         gone 46:4          34:1                             59:5
  42:1 43:7                                      hiring 52:5
                gotten             42:10                          Hussain's
  53:21                                          Holly 47:13
                  40:18            44:20
  54:17                                                             29:15
                                   47:3          home 6:3
                great 9:2                                           55:1 60:2
formal
                                 head 5:10       hospital
  20:15         group 2:4
                                   38:5            3:2                 I
forms 53:13       26:4
                                 health 6:10       4:9,13         I'd 25:3
forward         guess              7:6,10          7:8,9          idea 48:18
    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 23 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       23
 58:20            20:4            29:6             21 56:3          61:16
identificat       22:21          interested        57:15          jumped
  ion             24:19            61:14           58:9 60:5        39:17
  28:1,6        indecision       involves        I've 21:19       June 1:9
identified        34:2             52:8            22:7             38:3,6,20
                independent                        23:15
  27:7                           isodose
                  10:14,16,                        27:5
  28:17                            12:1,2                              K
                  20 12:16                         48:10
identify                                           53:15,20       Karen
                                 isotope
  25:13         indicate                                            50:4,5,6
                                   13:19
I'll 24:19        39:2 45:2                                       Kathy 50:8
                                 issue 35:5           J
  31:7          indicated                        James 6:17       kidney 8:16
                                   36:13
  46:16           43:14            37:9 52:3       7:4
  57:19                                                           kidneys
                individual       issues 35:8     January            8:16
Im 28:2           11:7             50:17           29:9
                                                                  Kimberly
I'm 20:1,6      individuals        51:18           56:19
                                                                    5:14 61:5
  21:18           51:15            57:5,9,12     Jean
  23:11,14,                        59:18                          K-i-m-b-e-
                infection                          49:19,20
  16                                                                r-l-y
                  50:7           It'll 11:11     Jenny 28:21
  25:1,2,8,                                                         5:15
                inference        it's              29:2,21
  15,18                                                           KIMBERLY
                  43:19            5:11,17         30:18
  26:17                                                             1:11 4:4
                                   6:3 7:4         39:6
  27:16,19      info 43:18                                          5:1
                                   8:4,21          41:4,6,19
  28:12,15
                information        10:1,4          48:2           King 2:3
  36:8,20
                  13:12,14         11:13,14        55:4,5           4:16 5:6
  37:2
                  15:9             12:12,19      Jensen 50:8        46:18,19,
  38:16
                initial            13:1,7,20                        20
  41:9,19,2                                      Jerry 28:21
                  55:1             15:2,11                          57:20,21
  1 42:12
                                   16:5,17       job                59:20
  45:12,13      installed
                                   17:16,19        7:12,13,1        60:1,9
  46:13,14        17:4
  49:5                             18:6            6 8:4,16       knowledge
                instead            21:14           9:5 17:12        50:14,17
  51:12
  52:16,21        23:17            22:9            19:3             51:6
  54:13,14,     institution        23:21           23:9,10
  20 57:18        24:3 58:5        24:2,7,18       31:12
                                                                       L
  59:14,21                         26:19           56:5
                institution                                       lack 35:11
  60:4                             27:8          Julie
                  s 30:14          29:18                          Lake 6:4
image 12:5                                         31:8,10
                instruction        33:13           32:7,11        language
images 8:5        s 5:8,9          37:10           33:5             31:4
  18:1,3,9                         42:5,9          35:21            33:12
                insurance
imagined                           47:13           36:6             36:12,14,
                  57:10            50:14
  39:13                                            42:16,17         17,18
                intensity          52:8                             37:8
impinging         12:12            53:16         Julie's
  9:2                              54:5            55:9           last 6:14
                interaction                                         27:12
include                            55:14,16,     July 40:3,9

    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 24 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       24
 29:15            51:20           45:17            1:5              22:7
 40:18            52:1 53:4       46:11          MD 16:15         members
 45:21            55:18          manager           20:15            22:21
Law 2:4           56:1             6:16,19       MDs 23:3         memory
lawsuit         locums             7:19
                                                 mean 14:7          37:19
  59:16,18        20:9,11          19:20,21                         54:19
                  30:3             24:12           20:6
least 17:2                                         24:11            58:13
                  34:6,7           50:2
  51:7            39:12                            33:10          mentioned
                                 manner
less 12:9         46:1,2                           38:4,5           7:2 17:12
                                   51:17           39:7 51:5        20:19
                  47:5
let's 19:19                      mapping           52:3,11          35:12
                  48:13
  27:18                            13:19                            36:12
                  52:21                          means 21:20
  31:9                                                              40:18
                  53:18          March 29:15
  33:9,16                                        Medicaid           52:10,19
  37:17         logo 26:5          40:12           57:4             53:4
  40:17         long 6:11        mark 27:19      medical          messages
  43:18           17:1             28:3            6:16,18
  50:12                                                             29:16
                longer           marked            8:4
letter 30:4                                                       met 38:1
                  23:13,14         27:21           9:5,7,8,1
                                   28:5            0,11 11:3        39:10
letters         lot 34:7
                                   43:20,21        13:8           mind 7:18
  29:17
                lung 11:14         50:13           15:20,21       mine 9:16
level 46:5                                         16:1,2
                Lutheran         marketing                        Ministry
line 12:6         36:8             25:1            17:7 20:4
  13:19                                            22:1,6           3:2 6:9
                                 marking           23:10,12,        7:6,7,9
  59:14
                     M             28:15                            25:6
                                                   13,14,15,
lines 12:6      M.D 16:13                                           58:4,5,9
                                 Marsha            16,19
  24:20           26:10
                                   49:17           24:19          minus 10:17
lingo 21:9      ma'am 59:20                        28:21
                                 Mary's 3:2                       minuses 9:1
Lisa 1:13                                          32:12
                machine            7:8 16:5
                                                   34:16          minute
  61:3,19         9:13,15          22:1,4
                                                   42:14,20         46:15
listed            10:4             23:12
                                                   44:15          Mm-hmm
  26:11           11:17            29:3 58:4
                                                   48:1,19          17:11
  27:4            12:13          matches           49:4             19:1
                  13:6,16
little 14:7                        13:9            50:14,17         50:15
                  21:7
  52:2 53:1                      Matt 3:3          51:6             51:4 53:3
                mails 41:3
Litzen                           maybe           Medicare         mock 13:3
  50:10         main 25:21                         57:4
                                   9:1,2,3,4                      modified
live 6:2        malpractice        30:18         medications        34:19
                  57:2             31:5            54:9,17
loaf 12:4                                                         modulated
                managed            33:13         meeting
locum                              37:18                            12:12
                  51:18                            37:21
  20:9,10,1                        52:5                             14:10,12
                management                         38:1
  2 29:4                           56:19                          module 15:2
  35:1 46:4       19:8 20:6                      meetings
                                 MCDONALD
    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 25 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       25
Mohammed          53:18           6:1,3            18 47:14         52:18
  1:2 3:18      north 3:4         15:14            48:14          orchestrate
  26:10           5:17 6:4        22:17            49:12,15,        20:11
Monday 1:9        25:2            41:12            17 53:16
                                  47:16            54:4,7         order 33:19
  39:15         Notary 5:3        58:17            56:12,15,      oriented
Monica            61:3                             18,21            39:14
                                 okay
  49:14         notes 11:3                         57:12
                                   6:1,3,18                       origin
monitoring        17:7             7:2,9,16        60:9
                                                                    59:17
  11:16           26:15            9:21          oncologist
                  61:8                                            originally
months 6:14                        10:9,12         8:1,2
                                                                    26:1
                nothing            11:5,9          30:3 41:9
Moran 3:3                                                         outcomes
                  22:10,11         13:11           42:12
  60:12                            14:9,14,2       45:8             35:13,15,
                  35:14
mouse 15:12       45:4             1             oncologists        17
  18:20           55:11            15:4,8,14       21:3,4         output
multiple                           ,18             42:20            13:10
                notice 1:13
  11:21                            16:7,10,1       55:20
                noticed            6                              outset
mute 46:14        38:10            17:3,6,17     oncology           51:16
myself 25:7                        ,21 18:3        6:16,19        outside
                notify
  32:12                            19:2,7,16       7:20             14:4
                  45:16
                                   ,19 20:18       16:11
                nurse 20:5                         19:20,21       overall
     N                             21:6,14,2
                  31:13                            23:11,12,        31:17
                                   1
N.W 2:5,14                                         16,19          overlook
                nurses             22:12,19
national          22:21            23:3,19         24:4,13,1        9:17
  57:13                            25:5,10,1       9 26:13
                nursing                            34:2
  59:17                            6,19,20,2                           P
                  49:16,18
nature                             1 26:21       ones 43:17       p.m 1:13
  42:10                            27:3,5,18                        60:16
                     O                           ongoing
  45:13,15                         28:9,12,1
                object                             29:18          page 4:3,10
                                   6,19
nearly 46:1       59:14            29:5,8,14     operational        26:10,16,
necessary                                          20:7             17,20,21
                objection          30:6,10
                                   31:7,9                           27:2,18
  10:5            59:19                          operations
                                   33:9                             28:3,4,7,
neither         obviously                          20:1,8           13,15,20
                                   35:19           24:15
  13:14           12:14                                             38:12
                                   36:9
nine 11:21        13:21                          opinion            41:13
                                   37:4,8
                  54:2             38:3,10         50:18            44:3
nod 5:10
                office 2:13        39:1,6,18       51:6,7         pages 4:14
Nope 42:5                                          52:19
                  45:16            40:2,17                          26:1,9
nor 42:13         46:10,11         41:6,12,1       55:5             27:6,8,9,
  61:12,13        50:11            5,21            58:13            15
normally          59:14            43:2,7        opportunity        28:2,12
  5:7 25:11       60:14            44:15,20        50:16          paragraph
  52:9          Oh 5:21            45:9            51:8,10          44:13
                                   46:16,17,
    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 26 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       26
paralysis         44:18,21       phone 29:20       9:6,16         practice
  8:15            57:1,7           46:14           10:11            9:14 34:2
parameters      Paula            photons           11:5,7         praise 42:6
                  50:1,2                           12:11,17
  10:10                            11:10                          predated
                                                   13:4,16
particular      payment          phrase            14:16,17,        38:11
  6:11 7:6        57:4             21:9,11         18,20          predicted
  19:13         payments           30:8            15:9,12,1        13:9
  24:3 35:5       57:9           physical          5,17,18
                                                                  prefer 7:13
particularl                        54:9,18         17:8,13,2
                PDF 17:12
  y 55:19                                          0              prepares
                  18:10,19       physician
                                                   18:7,8,12        29:4
parties         PDFs 11:6          8:5,21          ,21 34:18
  1:15                             16:12                          prescriptio
                  17:18                            44:7,8,10
  61:11,12                         18:7 29:4                        n 8:3
                peer 41:9                          ,17,21
passed                             30:13                          prescriptio
                people 16:7        33:14         planned
  12:15                                                             ns 16:13
                  51:13,18         42:14           13:9
passes                             45:18           45:3,7         present
  13:21         percent                                             1:14
                                   48:17         planning
                  10:17                                             2:9,17
passing                            56:11           10:15
                perform                                             3:17,19
  14:13                          physicians        12:19
                  7:18                                              49:9
past                               21:3,16         18:5
                performance        22:14,18                       president
  7:14,15                                        plans 8:21
                  52:13            23:3                             49:4,6,12
  14:11                                          please 5:13
  41:8          perhaps            55:15                          pretty
                                                   7:16
  48:15           25:3           physicist                          14:11
                                                   16:14
                                   9:7,10,11                        20:16
paste 15:9      period                             29:1
                                   10:2,3,20                        39:12
pasting           47:12                            49:10
                  54:15            12:17                          prevent
  15:11                                          plus 10:17
                  56:10            13:13,18                         54:10
patient                                          pluses 9:1
                permit 30:2      physicists                       previous
  8:2,18                           13:8 20:4     point              9:18
  9:18          person 5:8         23:1            40:10,14
  10:19           9:12 10:1                                       primarily
  11:20           21:6           picture         position           9:5
  12:2            45:5,19          20:6            6:6,12
                                                                  prior 6:14
  13:3,7          51:17          piece 12:1        7:14,15
                                                                    9:20
  14:18           53:5,11                          23:7
                                 pixel 14:7                         29:11
  33:8                                             24:12
                personal                                            41:15
  34:17                          places 42:7       55:17
                  42:10,15                                          50:18
  35:12                          plaintiff       positions
                  45:13,14                                        private
  43:6,10                          1:3,12          21:15
  50:20         person's                                            57:10
                                   2:2 3:18      possible
                  42:21                                           privilege
patients                           5:2,5           42:9
                  52:12                                             48:9
  31:17                          plan
                phantom                          Potentially
  34:5                             8:6,10,17                      privileged
                  13:3                             37:14
  35:5,8                           ,20                              48:17

    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 27 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       27
privileges        32:17           41:4             45:9           receiving
  4:9,13          34:3           questions       ranking            12:3
  26:6,11,1       39:12            5:9 9:8         43:10          recently
  4 27:4,14       44:18            28:18         ready 14:18        39:21
  29:11           47:6,10          34:6,7,9
  39:2                                           realize          recommend
                provides           54:10
  47:18                                            39:20            30:12,19
                  28:14            57:18
  53:13,14                                                          32:10
                providing          59:16         really 8:17
  57:15                                                             33:4
                  34:5             60:9,12,1       9:2 10:1
privileging                        3               11:6           record 5:13
                  50:18
  47:14,20                                         12:19            16:5 61:8
                Public 5:3       quick 57:19
  48:17                                            13:9,18        records
                  61:4                             14:10
probably                              R                             11:3
  17:2 20:3     publicize                          15:11            15:19,20,
                                 race 35:19
  39:17           42:4                             17:19            21 16:1,3
                                   58:17
  41:20         purposes                           25:14            17:7
                                   59:11,12,
  45:8 51:9       23:19                            29:6             27:19
                                   17 60:3
                                                   34:10            30:14,17
problem         pursuant         radiation         42:10            34:16
  16:19           1:13             6:16,19         52:15            35:3
procedures      push 46:4          7:20          reason             38:21
  52:10                            8:1,8,13,                        40:6
                pushing                            32:10
                                   14                               45:2,6
process           34:21                            33:3
                                   10:2,7,8,                        58:12,16
  39:15                                            36:14,17
                puts 10:4          14,19
  47:20                                          recall           recruiter
                                   11:9,13
professiona                                        31:18            47:7,11
                     Q             12:12
  l 21:10                          13:12           32:1,4,7,      recruitment
                QA 9:15
                                   14:3            20,21            20:10
professiona       12:21
                                   16:11           33:2           refer 15:20
  ls 22:20        13:12
                                   19:20,21        34:21
  23:4            14:11                                             16:2,7
                                   20:4,18,1       35:4,7,13
                quality                                             21:14
provide                            9               37:6
  25:13           12:10,11,        21:1,2,3,       39:11,18       reference
  31:19,21        13 13:1,3        4,5 22:21       40:11,13         26:7
  32:15,18        52:15            23:11,21        42:19            47:19
  53:12         question           24:3,13         43:6,12,1        53:13
provided          42:7 48:8        26:12           5 45:4         referring
  26:1            50:21            30:3 34:2       47:21            46:10
  51:10           52:17            41:9            54:2,19
                                                                  reflect
  52:18           54:8             42:12,18        55:12
                                                   56:16            34:16
  58:11,13        59:21            44:7,8
                  60:2             45:8            57:8           refresh
provider                                                            37:18
                                   55:20         receive
  20:10,14      questioning
                                                   29:16,19         58:12
  26:10,12,       59:15          radiology
  18 27:4                          24:5,7          30:6,11        regarding
                questionnai                                         12:14
  28:8,14         res 29:19      radonc 38:8     received
  29:3,7                                           40:19            15:19
                                   44:17,20

    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 28 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       28
 23:7             12:14           56:9             40:9,14          27:10
 31:20            22:13          R-h-i-n-e-        57:1             33:9
 32:15,19         24:14            l-a-n-d-      scan 12:3        separating
 34:13            61:5                             18:18            7:19
                                   e-r 5:18
 35:8           reported
 50:17                           risk 45:16      scenario         service
                  35:14                            53:5,17          24:8,20
 56:21                             46:8,10,1
 57:9,12        Reporter           1             scenarios          56:4
                  4:5                              46:2           services
regional                         RMC 1:3
                  61:1,3,19                                         6:7,13
  6:7 23:8                       RN 31:13        schedule
  24:11,17      reporting                                           23:8,11
                                                   20:11
  25:2            20:3           Road 6:4                           24:5,20
                                                 scope 9:14         48:20
regions         represents       ROBERT 1:5
                  12:6                           screen           Shore 3:4
  25:7                           role 6:15
                                                   17:19            5:17
registry        requested          18:16
                                                   18:9,10
  20:5            47:9 61:7        24:20                          shortly
                                   47:3          second             56:13
regular         requests
                                                   28:4,15
  51:19           30:7           roles 18:16                      shots 17:19
                                                   33:17
                resources        room              40:3,9           18:9,10
related
  24:14           51:20            46:15,19        50:13          shows 11:16
  26:2          respective       rotational        57:19          sic 38:9
relative          1:14             8:8           secondary        signature
  61:10,12      responded        routing           9:20             28:20
relevant          41:17            41:7          SECRETARY          29:8 44:4
  59:18         responsible      row 43:8          1:6            simple 52:7
religion          23:11,17         50:13,14      section          single
  36:2,6          25:3,8         run 13:6,7        44:3             18:14
  58:19         result             58:5          seemed 31:3      situation
  59:8,17         53:14          running         seen 37:15         53:8
remember        Retained           56:4            53:10          situations
  31:11           4:16           runs 21:7       self-              51:21
  34:12,15
                retired                            evident        six 6:14
  37:16,21
                  49:20               S            5:11             11:20
  38:1,4
  40:15         review 9:16      safe            send 13:5        slice 18:14
  43:2,3,4,       13:8,18          8:17,18
                                                 sense 9:17       slices
  17,20           18:6 45:5        15:19
                                                   26:3 47:3        18:9,17
  45:1,9          55:1 61:6      Saint 3:2         56:3
  56:7,8        reviews                                           small 14:7
                                 Sandy 49:11     sensitivity
remembered        8:20                                            smooth 14:8
                                 satellites        8:13
  39:21           13:19
                                   25:4          sent 30:15       software
remote          Rhinelander                                         13:4
                                 satisfactor       41:19
  55:15,17        3:5 5:18                                          14:20,21
                  6:4              y 52:13       separate
report                                                              15:3,6,10
                  22:2,5         saw 34:17         12:17            18:21
    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 29 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       29
 20:13,14,      spell 5:13       steps 51:19     supposed           48:3
 15               16:14            52:9            14:4 39:2      target 8:18
somebody        spinal 8:15        57:20           44:11            12:5,7
  30:17                          Steven 43:1       54:4
                spot 14:7                                         tasked 25:1
someone                            55:9          sure 5:14
                Square 2:4         58:17           6:3 7:21       team 46:3
  35:15
  37:11         St 7:8 16:5      stint 38:9        10:4,16        technical
                  22:1,4           55:19           16:15            16:4,6,11
somewhere                                          32:7
                  23:12                                             21:4
  27:11                          stints            36:8,13,1
                  29:3 58:4                                       technology
sorry 38:16                        55:18           8,20
                staff                                               31:4
  54:13                          stop 30:1         37:1,2
                  20:5,17                                         telephone
  59:21                                            39:5
                  22:1,6,21      Street                             2:9,17
                                                   42:18
sort 27:10        26:21            2:5,14
                                                   44:13            3:19
  28:17           28:21          strong 54:2       46:13          Telephonic
  44:3            49:4
                                 structure         59:2             1:10
  45:15,16,       52:20
  17 51:17                         58:3          surprise         terminology
                standardize
                                 structures        38:5,7,13        16:2
Sounds            25:9
  25:20                            8:12,19       surprised          21:19
                start 5:12
                                   9:3,4           40:6           terms 16:1
span 6:14         7:14,15
                  34:10          stuff 41:7      sworn 5:3          58:3,12
spare
  8:11,19       started          sufficient      system           testified
                  17:8 21:1        52:13           16:3,8,13        45:1
spares 9:3
                  39:17          suggesting        27:11          testifies
speak             56:19            36:17         systems            5:4
  59:3,5
                starts           Suite 2:6         16:10          thank 16:18
speaking          44:6,16
                                 summarizes                         46:18
  7:17                                                T             58:1
  21:16         state 6:1          11:7
                  57:12                          Taaffe 2:12        60:10,11
  31:14                          summary           59:13          thankful
specific        States 2:13        11:6,9,18       60:13            55:13,17
  11:3            36:4,10          ,19
                  59:1                           talk             that's
  31:20,21                         18:11,14
                                                   19:8,19          5:9,14,17
  32:3,18       static 8:9       supervise         25:18            ,18 7:5
  34:13         stenographi        22:14,17        41:6 42:3        8:17 9:5
  35:4,8
                  c 61:8         supervised        46:15            10:8,19
  40:16
                stenographi        20:17         talked             11:17,18
specificall
                  cally          supervisor        24:11            14:18
  y 12:11                                                           16:7,16
                  61:5             50:2          talking
  27:13                                                             18:19
  31:18         step 46:15       supply            17:6,8,9
                                                                    19:5
  42:16           57:18            38:20           23:20
                                                                    20:14,15,
                                                   25:18
specify         Stepids          supports                           16 21:9
                                                   27:13
  11:11,12        49:19            43:10                            26:19
                                                   35:11
                                                                    29:6
    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 30 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       30
 34:10            ,18 40:12       45:20            55:15            26:6
 38:21          thoroughnes      treatments                         27:14
 42:5,7           s 43:9           9:18               U             30:7
 43:9,13                           44:6,17       U.S 59:13          47:18
 53:8 58:7      title 50:7                                          53:12
                                 tried             60:13
 59:19          today 58:1                                        verificatio
 60:9                              41:2,3        umbrella
                  60:10                                             ns
                                 troubles          24:4,5
therapist       Toothachre                                          30:9,10,1
  10:8,19                          31:4          understand         5 40:20
                  43:1,4
  21:4                           troubleshoo       21:17            41:16
                  58:17
                                                   37:6,7
therapists      Toothachre'        t 14:12                        verify
  13:6                                           understandi        10:15
                  s 55:9         troubleshoo
  20:4,18,1                                        ng 23:20         55:9
                top 28:8,14        ting 20:8
  9 21:2                                           36:15
                  38:4           true 41:9                        versa 37:7
  22:21                                          unit 11:17
  42:19         tough 14:11        61:7                           version
                                                 United 2:13        19:13,15,
therapy         Tracy            trust
                                                   36:4,10          16
  12:12           50:10,11         33:15,17
                                                   59:1
  23:21                            35:2                           VETERANS
                trainers           45:20         upon 22:12         1:6
therefore         20:16            51:14           50:21
  28:17                                                           vexatious
                training         try             upper
  59:16                                                             59:19
                  20:15            25:15,17        26:5,7
there'll          39:14                                           via 2:9,17
                                   42:2
  12:13                                                             3:19
                transcript       trying               V
there's 9:3       61:6,7                         vacations        vice 37:7
                                   37:11
  10:14,17      transcripti        41:21           39:12          view 59:16
  11:15                            45:13
                  on 50:3                        vague 31:21      Vilisch
  12:10                            52:16
                treating                           32:3             31:8
  21:9                             53:1
  26:13           12:5 13:7                      Varian           V-i-l-i-s-
  28:20                          tumor             15:2,6,10        c-h 31:8
                treatment
  29:7 31:7                        8:3,11          16:4
                  8:6,7            9:4                            visit 39:16
  35:14           9:20                             18:6,21
  50:13                          tumoricidal                      visits
                  10:11,15                       variance
  51:16,19                         8:10                             39:17
                  11:5,7,18                        10:17
  58:4            12:11,17,      two-way                          voice 41:3
                                                 various
they're           19               12:20           22:7           voicemail
  14:11           13:4,5,16                                         29:16
                                 Tyler 2:3       verbal
  16:1            14:17
                  15:9           type 48:1         58:15          volume 8:4
  17:19
  18:1 21:2       17:8,13,2        51:15         verificatio        9:4 12:7
  26:1 30:9       0                                                 14:4
                                 typed             n 4:9,13
  34:4,6,8,       18:5,6,12        27:16,19        13:16          VP 49:16
  9               ,20,21                           14:15,20
                  34:18          types 26:14
third                                              15:12,15,           W
                  39:16,17         37:12
  27:3,8,16                                        17,18          walking

    PRECISE REPORTING SERVICES (301) 210-5092         (877)    4 A STENO
  Case: 3:18-cv-00529-wmc Document #: 21 Filed: 10/15/18 Page 31 of 31
               TELEPHONIC DEPOSITION OF KIMBERLY HETLAND
                          CONDUCTED ON 6/13/2016                       31
 34:8           whether          working
Washington        36:9,13,1        23:15
  2:7,15          8,20             44:16
                  40:13          works 7:21
wasn't            42:11
  34:19                            8:5 29:2
                  45:6 48:8        49:20
  37:13           51:21
  45:14                            50:11
                  52:12
  52:5,17         58:21          write 31:7
ways                               38:18
                whichever
  37:14,15                         54:3
                  7:13
week 35:1                        writes 8:2
                white 35:20
  46:1,2,3,       36:1 60:5      written
  5 56:2                           31:18
                whole 18:12
Weissmann         23:17          wrote 41:12
  1:14            54:6             46:9 54:3
  61:3,19
                who's 9:12
welcome                               X
  58:2          WI 3:5           X's 41:12
we'll 8:8,9     Wickham
  11:6            49:17               Y
  12:12         Wiedeman         yep 18:7
  15:20           50:4,5,6         24:16
  18:8,14       Wisconsin        you'll
  25:18                            12:6,7,8,
                  5:18 6:4
we're 6:9         22:2,5           9,13
  11:9 12:5     wish 37:16       your's 55:9
  13:6
  17:6,9        Witness 4:3
                  46:17               Z
  25:3
  28:18           59:21          Zelechowski
  38:12           60:11            50:1
  45:18         wondering        Zenk 49:15
  48:3 52:4       45:12
we've 17:2      work
  28:17           5:16,20,2
  48:12           1 6:6
  55:7            20:9,10
whatever          24:14
  50:17           25:8
  51:18           29:18
                  33:14
Whereupon
                  34:3
  27:21
                  47:7,8
  28:5
                  50:9
  60:15
                  55:13

    PRECISE REPORTING SERVICES (301) 210-5092         (877)   4 A STENO
